Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about May 1, 1996, which adjudicated appellant a juvenile delinquent, following a fact-finding determination that appellant committed acts, which if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third and fifth degrees, criminal possession of a controlled substance in the third, fifth, and seventh degrees, and criminal facilitation in the fourth degree, and placed him on probation for 2 years, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. Factual issues relating to the reliability of identification testimony and the ability of witnesses to recall events were properly presented to the court and we see no reason to disturb its findings. We have reviewed appellant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Ellerin, Tom and Mazzarelli, JJ.